DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 6/29/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “with the proviso that the fire extinguishant does not consist essentially of….”; this renders the claim indefinite because the “consists essentially of” language with the negative limitation is unclear.  Also, if Applicants intends to exclude specific compounds, it is suggested to recite “the fire extinguishant does not comprise the combination of:…..”.  Claims 2-17, 19 are subsumed under the rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robin (US Patent Application 2013/0292599).
Regarding claim 1-12 and 19, Robin teaches azeotropic compositions for producing aerosol (wherein aerosol satisfies claimed spraying) products and for extinguishing and suppressing fires (Abstract).  Robin further teaches azeotropic compositions comprising greater than 50% by weight of HFO-1224yd (Tables 7 & 12).  Robin teaches using the azeotropic composition to extinguish or suppress a fire (which satisfies the step of contacting a flame with the composition) (Paragraph 73).  Robin further teaches 1224yd may exist as one or two configurable isomers, E or Z (Abstract, Paragraphs 5, 20).  Robin further teaches 1224yd has a low ODP and GWP (GWP of less than 1 and ODP of 0) and compositions comprising up to 99wt% of 1224yd so the composition would inherently provide a composition having a GWP and ODP within the ranges claimed.  Robin further teaches a propellant (Paragraph 67).
Robin teaches the limitations of the instant claims.  Hence, Robin anticipates the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Robin (US Patent Application 2013/0292599) as applied to claims 1-12, 19 above, and in further view of Visca et al (US Patent 5,856,587) in evidence of Green et al (US Patent 4,954,271).
Regarding claims 13-17, Robin discloses the invention substantially as claimed.  Robin teaches the features above.  However, Robin fails to specifically disclose nitrogen or helium, terpene and spraying the extinguishant composition onto the flame.
In the same field of endeavor, Visca et al teaches flame extinguishing compositions which are not objectable to toxicity and have no impact on ozone and low impact on global warming comprising an extinguishing agent and detoxifying agent (Cols 1-2). Visca et al teaches detoxifying agents such as terpenes in order to neutralize the toxic fumes due to decomposition of the extinguishing agents (Col. 1, Line 48; Col. 3, Lines 11-14).  Visca et al teaches the extinguishing composition in an aerosol can and spraying the composition onto the flame (Examples).
With regard to nitrogen or helium, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided nitrogen or helium in Robin in view of Visca et al in order to including a propellant in the composition for providing a spraying aerosol composition and the broad teachings of Robin encompass the composition as an aerosol propellant.
With regard to terpene, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided terpene in Robin in view of Visca et al in order to neutralize the toxic fumes due to the decomposition of the extinguishing agents.  With regard to the amount of detoxifying agent, it would have been obvious to one of ordinary skill in the art to have provided the detoxifying agent in the amount of 2-10wt% as evidenced by Green et al, which Visca et al teaches are incorporated by reference to teach the claimed detoxifying agents.
With regard to spraying the extinguishant composition onto the flame, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided spraying the extinguishant composition onto the flame in Robin in view of Visca et al in order to extinguish or suppress the fire/flame and the broad teachings of Robin encompass the composition as an aerosol.

Claims 1-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tasaka et al (WO Patent 2016/171256) in view of Visca et al (US Patent 5,856,587) in evidence of Fukushima (US Patent Application 2015/0337191). 
To further advance the prosecution of this invention, Tasaka et al (US Patent Application 2018/0044567) which is an English equivalent of (WO Patent 2016/171256) will be used in this rejection.
Regarding claim 1-17, 19, Tasaka et al teaches a composition for heat cycle systems comprising HCFO-1224yd and a stabilizer that has less effect on global warming (Paragraphs 15-16).  Tasaka et al further teaches mixtures of E and Z-1224yd (Paragraphs 17, 58).  Tasaka et al further teaches the composition comprises preferably 60-100 and most preferably 90-100wt% of 1224yd (Paragraph 54).  Tasaka et al further teaches 1224yd has a GWP of 10 or less (Table 1).  Tasaka et al further teaches a stabilizer in the amount of 1 ppm-10wt% such as citral, limonene, terpinolene, citronellol and terpinene (which satisfies claimed detoxifying agent) (Paragraphs 88, 93).  Tasaka et al further teaches 1224yd suppresses flammability (Paragraph 56).  However, Tasaka et al fails to specifically disclose a fire extinguishing composition and the process of providing/spraying the composition to contact flame, nitrogen or helium and the Global Warming Potential and Ozone Depletion Potential of the composition.
In the same field of endeavor, Visca et al teaches flame extinguishing compositions which are not objectable to toxicity and have no impact on ozone and low impact on global warming comprising an extinguishing agent and detoxifying agent (Cols 1-2). Visca et al teaches detoxifying agents such as terpenes in order to neutralize the toxic fumes due to decomposition of the extinguishing agents (Col. 1, Line 48; Col. 3, Lines 11-14).  Visca et al teaches the extinguishing composition in an aerosol can and spraying the composition onto the flame (Examples).
With regard to a fire extinguishing composition and the process of providing/spraying the composition to contact flame, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the composition as a fire extinguishing composition because Tasaka et al teaches a composition comprising 90-100wt%1224yd wherein 1224yd suppresses flammability and wherein Fukushima teaches 1224yd is a known flame suppressing agent (Paragraph 41); providing/spraying the composition to contact flame would only be obvious in view of Visca et al in order to extinguish or suppress the fire/flame.  Moreover, it is well known in the art that heat cycle systems (heat transfer system) comprising hydrochlorofluoroolefins are interchangeably used as refrigerants and fire extinguishing/suppressing agents as taught in Robin (US Patent Application 2013/0292599 Abstract).
With regard to nitrogen or helium, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided nitrogen or helium in Tasaka et al in view of Visca et al in order to including a propellant in the composition for providing a spraying aerosol composition.
With regard to Global Warming Potential and Ozone Depletion Potential of the composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the GWP and ODP within the ranges as instantly claimed as Tasaka et al teaches a composition comprising the majority 1224yd (90-100wt%) which has a GWP of 10 or less as taught in Tasaka et al and inherently has a ODP close to 0, therefore, it would only be obvious to one of ordinary skill in the art to provide a GWP and ODP within the ranges as instantly claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        July 16, 2022